DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
With regard to claim 11: Lines 11-12 of the claim, it appears “the side flanges” should be --the one or more side flanges-- for consistency of the claim language.  Line  20, it appears “the corner tabs” should be --the one or more corner tabs-- for consistency of the claim language.  
With regard to claim 15: Last line of the claim, it appears “said wall sections” should be --said two or more wall section-- for consistency of the claim language
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4: Line 18 of the claim, the limitation “the main pain” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to –the main panel--.  
With regard to claim 5: Lines 2-3 of the claim, the limitation “the main plane” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to –the main panel--.  
With regard to claim 9: Lines 3-4 of the claim, the limitation “said side flanges to those of another wall section” lacks sufficient antecedent basis.  For the purpose of examination, the limitation  is considered to be directed to --said side flanges to those of another wall section of said two or more wall sections--.
With regard to claim 10: Line 11 of the claim, the limitation “the rear edge of said bottom edge” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to directed to --a rear edge of said bottom edge--.
With regard to claim 11: Line 12 of the claim, the limitation “the side flanges of another wall section” lacks sufficient antecedent basis.  For the purpose of examination, the limitation  is considered to be directed to --side flanges of another wall section--.
With regard to claim 17: Line 15 of the claim, the limitation “the side flange” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the one or more side flanges--.
With regard to clam 20: Lines 3-4 and 8, each instance of the limitation “the side flanges” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the one or more side flanges--.  Further, it unclear as to how multiple top corner tabs and multiple bottom corner tabs are present in instances where only one side flange is present.  Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noel et al. (US 2,818,946).
With regard to claim 11: Noel et al. discloses a wall section (10) formed from sheet metal (col. 2, lines 10-12), the wall section capable of forming part of a wall for carrying the loads of a structure designed for housing human activity, the wall section (10) comprising: 
a main panel (12) (figs. 2-3), 
top and bottom flanges (16 and 17) extending rearwardly from the main panel (12), each of the top and bottom flanges (16 and 17) having top and bottom surfaces (figs. 1-3; col. 2, lines 23-25),
one or more side flanges (14) extending rearwardly from the main panel (12), the one or more side flanges (14) for attachment to side flanges of another wall section, each of the one or more side flanges (14) having top and bottom ends (figs. 1-3; col. 2, lines 23-25), and 
one or more corner tabs (28) capable of load-transferring extending inwardly from one or both of the top and bottom ends of said one or more side flanges (14), each of the one or more corner tabs (28) having upper and lower surfaces, one of the upper and lower surfaces of each of the one or more corner tabs (18) overlapping and attached to one of the top and bottom surfaces of one of the top and bottom flanges (16 and 17) thereby forming a double-folded corner configuration (figs. 1-3), 
the main panel, the side, top and bottom flanges (12 and 14-17) and the one or more corner tabs (28) being formed by folding a sheet metal blank (figs. 1-2), 
wherein the double-folded corner configuration, in cooperation with the one of the top and bottom flanges (16 or 17) and the one or more side flanges (14), helps transfer loads experienced by the wall section to an underlying foundation.
Examiner notes that that the claim is directed solely to a wall section.  Recitations to directed to the structure and foundation are considered to be directed to an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 12: Noel et al. discloses the top and bottom flanges (16 and 17) having interior surfaces, the corner tabs (28) being attached to the interior surfaces of the top and bottom flanges (16 and 17) (figs. 2-3).
With regard to claim 14: The one or more side flanges of Noel et al. comprises two side flanges (14 and 15)  in parallel alignment (figs. 2-3). 
With regard to claim 17:  Noel et al. discloses a double folded corner for a wall section (10) formed from sheet metal (figs. 2-3; col. 2, lines 10-12), the wall section (10) having a main panel (12) of the wall section, one or more side flanges (14) extending perpendicularly from the main panel (12), top and bottom flanges (16 and 17) extending perpendicularly from the main panel (12) and disposed perpendicularly to the one or more side flanges (14), the wall section (10) for forming part of a wall capable of carrying the loads of a structure designed for housing human activity, the double folded corner comprising:
the top and bottom flanges (16 and 17) each having inward and outward facing surfaces, 
one of the one or more side flanges (14) having one or more top and bottom ends,
a corner tab (28) capable of load-transferring extending inwardly from one of the top and bottom ends of said one or more side flanges (14) parallel to the top and bottom flanges (16 and 17), the corner tab (28) overlapping and secured to one of the inward and outward faces of one of the top or bottom flanges (16 or 17) to strengthen the corner (figs. 1-3; col. 2, lines 68-71).
With regard to claim 20: Noel et al. discloses that said one or more corner tabs include:
A top corner tab (28) capable of load-transferring extending inwardly from the top end of the one or more side flanges (14), the top corner tab (28) each having an upper surface, the top flange overlapping and attached to the upper surface of the top corner tab (28) in double-folded corner configurations (figs. 1-3; col. 2, lines 68-71), and
a bottom corner tab (28) capable of load-transferring extending inwardly from the bottom end of the one or more side flanges (14), the bottom corner tab (28) each having a lower surface, the bottom corner tab (28) overlapping the bottom flange with the lower surface of the bottom corner tab (28) attached to the bottom flange in a double-folded corner configuration (figs. 1-3; col. 2, lines 68-71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noel et al. (US 2,818,946).
With regard to claims 16 and 19: Noel et al. does not disclose that the blank comprises aluminum having a thickness of 1/8 to 1/4 inches.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number sheet metal materials and available gauges for creating a wall section of desired weight, strength and rigidity. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new grounds of rejection.
The previous objection of claims 1, 3 and 9 has been withdrawn in view of the amendment filed 8/11/22.
The previous rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 8/11/22.
Allowable Subject Matter
Claims 4-10 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed wall section is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633